DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/790,654, filed on February 13, 2020.  In response to Examiner’s Non-Final Rejection of June 23, 2021, Applicant on October 22, 2021, amended Claims 1, 11, 16 and 17, cancelled Claims 5, 13 and 19 and added new Claims 21-23.  Claims 1-4, 6-12, 14-18 and 20-23 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claims 1, 11 and 17. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 1-4, 6-12, 14-18 and 20-23. New 35 U.S.C. § 103 rejections have been applied to new claims 21-23.
Response to Arguments
Applicant's Arguments/Remarks filed October 22, 2021 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed October 22, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that, at the very least, under the Alice analysis, the amended claims present patentable subject matter, insofar as they include one or more practical applications as recited in the claims.

	In response, Examiner respectfully disagrees and finds the claims remain directed to an abstract idea regarding staffing predictions of professional workers in healthcare facilities. Currently, the use of the additional claim elements individually and in combination amount to no more than insignificant extra-solution activities, mere instructions to implement the idea on a computer, and a recitation of generic computer structure that serves as a tool to implement the abstract idea. Examiner finds the claims do not recite any structural or functional advancement to any technology or technological field, in order for the additional elements to integrate the abstract idea into a practical application or to be considered significantly more than the abstract idea. 

Applicant’s arguments, see pg. 11, filed October 22, 2021, with respect to the rejection(s) of claims 1, 11 and 17 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method, claims 11-16 are directed towards a non-transitory computer-readable medium and claims 17-20 are directed towards a system, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite predicting staffing of professional workers in healthcare facilities.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, wherein each of the nurse to patient ratio relationships reflect the maximum number of patients permitted per nurse for a unit of the healthcare facility; calculating numerical values for a plurality of metrics based on items within the statistical data, wherein each of the plurality of metrics relate to a patient census within the healthcare facility; assigning confidence multipliers to each of the metrics having a numerical value, wherein each confidence multiplier ranges from 0 to 1, wherein each confidence multiplier comprises a likelihood of accuracy of each confidence multiplier's corresponding metric; using the numerical values and confidence multipliers in at least one statistical model, computing a plurality of outputs, wherein each output relates to a predicted patient census for a unit of the healthcare facility, and wherein the outputs include at least a predicted patient census for an emergency department, a predicted number of patients admitted as inpatient to the healthcare facility from the emergency department, and a predicted number of inpatient discharges from the healthcare 
Claim 11 also recites additional limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining whether the number of nurses scheduled is greater than or equal to the number of nurses that are needed to work the future shift at the selected unit; 5Attorney Docket No. 8840-087736 determining whether any internal nurses are available when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit, wherein the internal nurses comprise nurses employed by the healthcare facility and assigning one or more internal nurses to work the future shift at the selected unit when the number of nurses that are needed is greater than the number of nurses that are 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites storing a set of nurse to patient ratio relationships on the computer system; receiving at the computer system statistical data from a plurality of data sources; saving the outputs on the computer system; generating a graphical representation of the outputs; displaying the graphical representation of the outputs to a user of the computer system; and displaying the updated predicted patient census for the selected unit to the user, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer system and a plurality of data source systems (i.e. scheduling system, admission discharge transfer system, and electronic medical record system) at a high-level of generality such that it amounts to no more than using generic computer components as tools to perform the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Claims 11 and 17 also recite providing information to the user regarding the selected unit, wherein the information comprises the number of nurses scheduled to work the future shift at the selected unit and the number of nurses that are needed to work the future shift based on the 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including computer system, data sources, non-transitory computer-readable medium, processor and memory and graphical user interface amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0103]-[0105]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 2-4, 6-10, 12, 14-16, 18 and 20-23 recite steps that further narrow the abstract idea. Claim 21-23 recite generating the graphical representation of the outputs, which is considered an insignificant extra-solution activity of delivering data; see MPEP 2106.05(g). Therefore claims 2-4, 6-10, 12, 14-16, 18 and 20-23 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al., U.S. Publication No. 2010/0198609 [hereinafter Mellin], and further in view of Ge et al., U.S. Publication No. 2015/0066630 [hereinafter Ge].

Referring to Claim 1, Mellin teaches: 
A method for staffing a healthcare facility, the method performed by a computer system, the method comprising:
storing a set of nurse to patient ratio relationships on the computer system, wherein each of the nurse to patient ratio relationships reflect the maximum number of patients permitted per nurse for a unit of the healthcare facility (Mellin, [0069]), “The display of FIG. 7 may also show… a target patient per nurse 32 line, a minimum patient per nurse line 34 and a maximum patient per nurse line 36…”; (Mellin, [0033]), “the processor 84 of the server 150 may receive some or all of the variable input data from any of the electronic devices 100, 110, 120 and 130 which then may be stored by the processor 84 in the memory 86. As described above, some of the variable input data consists of Admission Discharge Transfer (ADT) data. The ADT data may include but is not limited to data related to the management of patient admission(s) to a facility or institution (e.g., health care facility)…census information relating to a total number of patients in a facility or institution and any other suitable data”; (Mellin, [0075]; [0079]); 
receiving at the computer system statistical data from a plurality of data sources, wherein the plurality of data sources includes at least a scheduling system, an admission discharge transfer system, and an electronic medical record system (Mellin, [0036]), “the ADT data includes but is not limited to information relating to resident (e.g., patient) admissions, discharges, room/bed assignments, transfers, census information, individual patient clinical data and the like. In exemplary embodiments, the processor of the server 150 may utilize one or more electronic data feeds, one or more Health Level Seven (HL7) healthcare standard interfaces, Electronic Data Interchange (EDI), one or more data stores or any other suitable mechanisms, to analyze information and determine that the information should be designated or categorized as ADT data”;
calculating numerical values for a plurality of metrics based on items within the statistical data, wherein each of the plurality of metrics relate to a patient census within the healthcare facility (Mellin, [0043]), “… executing an algorithm which generates forecasts and predictions regarding capacity and resources of a facility or institution… analyze variable input data… Using the variable input data 3, the processor of the server 150 may execute the algorithm 12 and generate one or more predictions or forecasts as well as output data…”; (Mellin. [0045]), “the algorithm 12 may utilize one or more statistical techniques for generating forecasts and predictions regarding capacity and allocation of resources of a facility. The statistical technique(s) may consist of time series auto-regression techniques…”; 
assigning confidence multipliers to each of the metrics having a numerical value, wherein each confidence multiplier ranges from 0 to 1 (Mellin, [0046]), “autoregression model…epsilon[i] denotes independently and identically distributed residual errors”; (Mellin, 0047), “epsilon”; Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A).
using the numerical values and confidence multipliers in at least one statistical model, computing a plurality of outputs, wherein each output relates to a predicted patient census for a unit of the healthcare facility, and wherein the outputs include at least a predicted patient census for an emergency department, a predicted number of patients admitted as inpatient to the healthcare facility from the emergency department, and a predicted number of inpatient discharges from the healthcare facility (Mellin, [0050]), “The algorithm 12 may also utilize a micro-population Monte Carlo simulation model in which individuals (e.g., patients), beds/rooms and staff personnel may be modeled and transition probabilities may be estimated from current historical data of the variable input data in order to determine various forecasts and predictions associated capacity and resources of a facility relating to volume of patients within a facility and units within the facility, capacity of beds/rooms of a facility, staff or personnel needs, schedule changes and identification of bottlenecks within and between units of a facility”; (Mellin, [0042]), “… the processor of the server 150 may analyze the ADT data and determine that there is a predetermined number (e.g., 25) of patient transfers and/or discharges for an upcoming day on the basis of the ADT 
saving the outputs on the computer system (Mellin, [0033]), “the processor of the server 150 may analyze the ADT data and generate one or more census reports, which may be stored in its memory”; 
generating a graphical representation of the outputs (Mellin, [0031]), “The display 80 is capable of displaying information including but not limited to adaptive predictions associated with patient care, information associated with patient flow throughout various units (e.g., operating room (OR), ICU, ED, etc.) of a health care facility (e.g., a hospital), high congestion units/areas (also referred to herein as bottlenecks and/or choke points) within a health care facility, and model and/or predictive staffing changes as well as any impact on medical care capacity”; (Mellin, [0058]), “the display 80 may also show a visual representation of one or more units such as health care units (e.g., ED, ICU, etc.) and an indicator, including but not limited to one or more highlighted colors that may be used to identify a certain level of congestion within the unit(s) and/or between one or more unit(s) currently or predicted to occur some time in the future”; 
displaying the graphical representation of the outputs to a user of the computer system (Mellin, [0043]), “the processor of the server 150 may execute the algorithm 12 and generate one or more predictions or forecasts as well as output data 5 which may be sent to any of the electronic devices 100, 110, 120, and 130 via the communication interface(s) or may be displayed by display 80”; (Mellin, [0058]); 
accepting at the computer system a request from the user, the request comprising a selection of a unit of the healthcare facility and a future shift, wherein the computer system includes a user interface element configured to receive the user request (Mellin, [0081]), “allow users to utilize the user input interface 82 of the server 150 to alter variables of the variable input data, including but not limited to information relating to census, staffing, admission(s), discharge(s), and transfer(s) data so that the processor of the server 150 may provide a number of possible scenarios that may be utilized to determine the outcome and impact on potential scheduling and staffing options prior to these schedule(s) and staffing options being accepted by the user(s) for implementation by a facility”; (Mellin, [0038]), “The processor of the server 150 is also capable of accessing and analyzing data associated with one or more schedules. Data associated with the schedules may be received from any of the electronic devices 100, 110, 120 and 130 or by a user utilizing the user input interface 82 of the server. Information associated with the schedules may include but is not limited to data associated with work times of personnel (e.g., nurses, lab technicians, etc.), the number of personnel available to work any given day of a week, etc. The information associated with schedules may also relate to one or more units (e.g., health care units such e.g., OR, ED, ICU, etc.) of a facility and any other suitable information…”; (Mellin, [0043]; [0081]; [0032]); 
performing the steps of receiving, calculating, assigning and computing the plurality of the outputs with respect to the selected unit, wherein the plurality of the outputs comprise a predicted patient census for the selected unit (Mellin, [0043]), “… a processor of a server is shown which is capable of receiving variable input data and executing an algorithm which generates forecasts and predictions regarding capacity and resources of a facility or institution…. analyze variable input data including but not limited to a unit(s)… which may be 
as the future shift approaches, dynamically updating the predicted patient census for the selected unit (Mellin, [0051]), “The processor of the server 150 is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a health care unit for example… the algorithm may use a mixture of deterministic information and stochastic elements to predict the type of patient(s), procedure(s), health care staff members, etc. that are frequently involved in schedule changes and may automatically generate alternative scheduling arrangements…”; (Mellin, [0084]), “the processor of the server may recommend the addition or removal of staff personnel and/or other individuals (e.g., patients) from schedules for current and future time periods based on predicted demand changes of a facility, assigned staff being unable to work a scheduled time, patients missing scheduled appointments or for any other number of reasons…the processor of the server 150 may recommend adjustments to scheduled patient admission information on the basis of one or more patient cancellations, early discharges, wherein dynamically updating comprises: 
reperforming the steps of receiving, calculating, assigning, and computing when new statistical data from the plurality of data sources become available and wherein the at least one statistical model is generated in part, based on individual patient data received from the plurality of the data sources and aggregate probabilities of individual patient's inpatient admission to the healthcare facility, generated from the individual patient data (Mellin. [0043]), “The variable input data may be modified or updated at any given time”; (Mellin, [0084]), “Optionally, at operation 470, the processor of the server may recommend adjustments to scheduled admission information. For instance, the processor of the server 150 may recommend adjustments to scheduled patient admission information on the basis of one or more patient cancellations, early discharges, transfers between units within a facility or for any other suitable number of reasons. After operation 1070, the process may end or the process in operations 400-470 may be repeated. For instance, if the processor of the server 150 determines that there are additional predictions and/or current conditions that need to be evaluated regarding the capacity and allocation of resources within a facility, then the process in operations 400-470 may be repeated. Otherwise, the process may end”; and 
displaying the updated predicted patient census for the selected unit to the user (Mellin, [0033]), “some of the variable input data consists of Admission Discharge Transfer (ADT) data. The ADT data may include but is not limited to data related to the management of patient admission(s) to a facility or institution (e.g., health care facility), discharges, room/bed assignments, transfers between units (e.g., health care units and/or health care facilities), census information relating to a total number of patients in a facility or institution and any other suitable 
Mellin teaches an autoregression model that includes epsilon which denotes independently and identically distributed residual errors (see par. 0046-0047), but Mellin does not explicitly teach: 
	wherein each confidence multiplier comprises a likelihood of accuracy of each confidence multiplier’s corresponding metric. 
However Ge teaches: 
	wherein each confidence multiplier comprises a likelihood of accuracy of each confidence multiplier’s corresponding metric (Ge, [0059]), “predictive model 416 may also generate precision factors 508 associated with the predicted parameter values 506. In general, precision factors 508 represent the likelihood that each of predicted parameter values 506 accurately predict the parameter values for device identifier 502. For example, if a device identifier is associated with a particular parameter value with a precision of 85%, there is an 85% chance that the predicted value is correct”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified epsilon in Mellin to include the precision factors as taught by Ge. The motivation for doing this would have been to improve the method of providing decision support capabilities to improve resource management and planning in health care facilities in 

Referring to Claim 2, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches; 
further comprising:
providing to the user a list of available nurses when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit (Mellin, [0076]), “the processor of the server 150 is capable of adjusting recommended scheduling needs when the processor receives real-time information indicating that there is a change in a schedule such as for example one or more staff members…When these changes are made whether in real time or some time in the future, the processor of the server 150 may automatically adjust the predictions and recommend alternative personnel to the schedule(s) to fill in for previously scheduled staff personnel (who are no longer available) some time in the future (e.g., over the next 72 hrs. or any other time in the future)”.

Referring to Claim 4, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches: 
further comprising:
converting a predicted patient census for the selected unit to the number of nurses that are needed to work the future shift based on a stored nurse to patient ratio relationship for the selected unit (Mellin, [0079]-[0080]), “The display of FIG. 9, may also show a predicted patient per nurse curve 51 … The predicted patient per nurse curve 51 shows a rd the predicted patient per nurse curve 51 indicates that processor of the server determined that the nurse to patient ratio should be 6 patients to 1 nurse based on the predicted census for that unit whereas the historical patient per nurse curve 49 indicates for August 23rd that the nurse to patient ratio has been 5 patients to 1 nurse. Also, the target patient per nurse line 52 may also show that the processor of the server determined a target number of patients per nurse corresponding to one or more days of the year. For instance, the target patient per nurse line 52 may show that on a given day such as August 23rd, a recommended target nurse to patient ratio is 5.5 patients to 1 nurse… The minimum patient per nurse line 53 may show a recommendation as to the minimum number of patients that may be assigned to each nurse during one or more days (e.g., 08/16 through 08/27) whereas the maximum patient per nurse line 55 may show a recommendation as to the maximum number of patients per nurse that may be assigned to each nurse during one or more days (e.g., 08/16 through 08/27). In this regard, for example, the display may show that on August 23rd a minimum number of patients per nurse recommended to be assigned to each nurse is of 4.9 whereas on August 23rd a maximum number of patients per nurse recommended to be assigned to each nurse is 6.5”.

Referring to Claim 6, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches: 
wherein the at least one statistical model includes a seasonal autoregressive integrated moving average statistical model (Mellin, [0045]), “the algorithm 12 may utilize one or more statistical techniques for generating forecasts and predictions regarding capacity and 

Referring to Claim 8, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches:
wherein the graphical representation includes a combination of historical and forecasted patient census information
Referring to Claim 9, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches: 
wherein the information provided to the user regarding the selected unit includes nurses currently scheduled for the future shift and nurses who have called out of the future shift (Mellin, [0068]), “the display of FIG. 7 may show that the number of medical staff that are currently scheduled to work over specified time periods of a given day in order to provide adequate medical attention to patients”; (Mellin, [0076]), “the processor of the server 150 is capable of adjusting recommended scheduling needs when the processor receives real-time information indicating that there is a change in a schedule such as for example one or more staff members (e.g., nurses, physicians, etc.) taking a work day off, calling in sick or one or more patients canceling an appointment, not showing for a scheduled event such as surgery or for any other reasons… predictions and recommend alternative personnel to the schedule(s) to fill in for previously scheduled staff personnel (who are no longer available) some time in the future (e.g., over the next 72 hrs. or any other time in the future)… all of the prediction information associated with scheduling and staff needs, etc. may be shown on the display of the server 150 and this information may be sent to any of the other electronic devices”.

Referring to Claim 10, the combination Mellin in view of Ge teaches the method of claim 1. Mellin further teaches: 
further comprising:
calculating a predicted nurse census for the future shift at the selected unit (Mellin, [0068]), “FIG. 7 may show that the number of medical staff that are currently scheduled to work over specified time periods of a given day in order to provide adequate medical attention to 
increasing the number of nurses scheduled to work the future shift when the number of nurses that are needed is greater than the predicted nurse census (Mellin, [0068]), “It should be pointed out that the display may show that the processor of the server 150, upon executing the algorithm 12, predicted (See e.g., element 28 of FIG. 7) that 12 patients (See e.g., element 29 of FIG. 7) are expected to be transferred into the Ortho unit from one more other units at a specified time of the day (e.g., 1:00 PM on Aug. 22, 2008). In this regard, the processor of the server may generate one or more recommendations… the processor of the server may generate a recommendation 22 that an increase of one RN and one CNA is needed to work during a time frame (e.g., 7:00 AM to 3:00 PM) in order to accommodate a number of predicted patient transfers (e.g., 12 patient transfers) within the medical unit (e.g., Ortho unit) to occur at a specified time (e.g., 1:00 PM) and data associated with this recommendation may be shown on the display of FIG. 7”.

Referring to Claim 21, Mellin in view of Ge teaches the method of claim 1 further comprising:
generating the updated predicted patient census for a plurality of units of the healthcare facility (Mellin, [0043]);
converting the updated predicted patient censuses to staffing information of each unit (Mellin, [0031]; [0044]; [0082]-[0083]);
generating the graphical representation of the outputs, wherein the graphical representation of the outputs comprises a comparison of care capacity of the healthcare facility, based on current staffing schedules versus care capacity of the healthcare facility based on staffing information generated from converting updated predicted patient censuses to staffing information (Mellin, [0031]), “The display 80 is capable of displaying information including but not limited to adaptive predictions associated with patient care, information associated with patient flow throughout various units (e.g., operating room (OR), ICU, ED, etc.) of a health care facility (e.g., a hospital), high congestion units/areas (also referred to herein as bottlenecks and/or choke points) within a health care facility, and model and/or predictive staffing changes as well as any impact on medical care capacity”; (Mellin, [0057]; [0067]-[0069]; [0071]).

Claims 11, 12, 14, 16-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al., U.S. Publication No. 2010/0198609 [hereinafter Mellin], in view of Ge et al., U.S. Publication No. 2015/0066630 [hereinafter Ge], and further in view of Braswell, U.S. Publication No. 2017/0329908 [hereinafter Braswell]. 

Referring to Claim 11, Mellin teaches: 
A non-transitory computer-readable medium containing instructions for staffing a healthcare facility, the instructions for execution by a computer system (Mellin, [0085]-[0086]), the non-transitory computer-readable medium comprising:
instructions for storing a set of nurse to patient ratio relationships on the computer system, wherein each of the nurse to patient ratio relationships reflect the maximum number of patients permitted per nurse for a unit of the healthcare facility (Mellin, [0069]), 
instructions for receiving at the computer system statistical data from a plurality of data sources, wherein the plurality of data sources includes at least a scheduling system, an admission discharge transfer system, and an electronic medical record system (Mellin, [0036]), “the ADT data includes but is not limited to information relating to resident (e.g., patient) admissions, discharges, room/bed assignments, transfers, census information, individual patient clinical data and the like. In exemplary embodiments, the processor of the server 150 may utilize one or more electronic data feeds, one or more Health Level Seven (HL7) healthcare standard interfaces, Electronic Data Interchange (EDI), one or more data stores or any other suitable mechanisms, to analyze information and determine that the information should be designated or categorized as ADT data”;
instructions for calculating numerical values for a plurality of metrics based on items within the statistical data, wherein each of the plurality of metrics relate to a patient census within the healthcare facility (Mellin, [0043]), “… executing an algorithm which generates forecasts and predictions regarding capacity and resources of a facility or institution… 
instructions for assigning confidence multipliers to each of the metrics having a numerical value, wherein each confidence multiplier ranges from 0 to 1 (Mellin, [0046]), “autoregression model…epsilon[i] denotes independently and identically distributed residual errors”; (Mellin, 0047), “epsilon”; Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes."); see MPEP 2144.05(III)(A).
instructions for using the numerical values and confidence multipliers in at least one statistical model for computing a plurality of outputs, wherein each output relates to a predicted patient census for a unit of the healthcare facility, and wherein the outputs include at least a predicted patient census for an emergency department, a predicted number of patients admitted as inpatient to the healthcare facility from the emergency department, and a predicted number of inpatient discharges from the healthcare facility (Mellin, [0050]), “The algorithm 12 may also utilize a micro-population Monte Carlo simulation model in which individuals (e.g., patients), beds/rooms and staff personnel may be modeled and transition probabilities may be estimated from current historical data of the variable input data in order to determine various forecasts and predictions associated capacity and resources of a facility relating to volume of patients within a facility and units within the facility, capacity of beds/rooms of a facility, staff or personnel needs, schedule changes and identification of bottlenecks within and between units of a facility”; (Mellin, [0042]), “… the processor of the server 150 may analyze the ADT data and determine that there is a predetermined number (e.g., 25) of patient transfers and/or discharges for an upcoming day on the basis of the ADT information… the processor of the server 150 may determine on the basis of the ADT information that there is only room/bed availability to transfer patients between two units (e.g., ED and OR) of a health care facility (e.g., hospital) within the next 24 hours”; (Mellin, [0043]; [0053]; [0055]; [0063]; [0066]-[0067]);
instructions for saving the outputs on the computer system (Mellin, [0033]), “the processor of the server 150 may analyze the ADT data and generate one or more census reports, which may be stored in its memory”;
instructions for generating a graphical representation of the outputs (Mellin, [0031]), “The display 80 is capable of displaying information including but not limited to adaptive predictions associated with patient care, information associated with patient flow throughout various units (e.g., operating room (OR), ICU, ED, etc.) of a health care facility (e.g., a hospital), high congestion units/areas (also referred to herein as bottlenecks and/or choke 
instructions for displaying the graphical representation of the outputs to a user of the computer system (Mellin, [0043]), “the processor of the server 150 may execute the algorithm 12 and generate one or more predictions or forecasts as well as output data 5 which may be sent to any of the electronic devices 100, 110, 120, and 130 via the communication interface(s) or may be displayed by display 80”; (Mellin, [0058]);
instructions for accepting at the computer system a request from the user, the request comprising a selection of a unit of the healthcare facility and a future shift, wherein the computer system includes a user interface element configured to receive the user request (Mellin, [0081]), “allow users to utilize the user input interface 82 of the server 150 to alter variables of the variable input data, including but not limited to information relating to census, staffing, admission(s), discharge(s), and transfer(s) data so that the processor of the server 150 may provide a number of possible scenarios that may be utilized to determine the outcome and impact on potential scheduling and staffing options prior to these schedule(s) and staffing options being accepted by the user(s) for implementation by a facility”; (Mellin, [0038]), “The processor of the server 150 is also capable of accessing and analyzing data associated with one or more schedules. Data associated with the schedules may be received from any of the electronic devices 100, 110, 120 and 130 or by a user utilizing the user input interface 82 of the 
instructions for executing the instructions for receiving, calculating, assigning and computing the plurality of the outputs with respect to the selected unit, wherein the plurality of the outputs comprise a predicted patient census for the selected unit (Mellin, [0043]), “… a processor of a server is shown which is capable of receiving variable input data and executing an algorithm which generates forecasts and predictions regarding capacity and resources of a facility or institution…. analyze variable input data including but not limited to a unit(s)… which may be used by the algorithm when executed by the processor. Using the variable input data 3, the processor of the server 150 may execute the algorithm 12 and generate one or more predictions or forecasts…”; (Mellin, [0050]), “One use of the autoregression model is to predict the flow from the ED into the ICU based on applying the autoregression model to the ED and then using information concerning the time spent in the ED and the fraction of ED patients who are transferred to the ICU… By utilizing known information, such as for example, known historical trends, current patient admissions and transfers upstream to a given ward, as well as certain key patient specific data such as admitting diagnosis or some relevant clinical information, the processor of the server 150 may execute the algorithm 12 and predict for a given ward which patients are more likely to leave the ward or be admitted to the ward”; (Mellin, [0070]);
instructions for executing the instructions for dynamically updating the predicted patient census for the selected unit, as the future shift approaches (Mellin, [0051]), “The processor of the server 150 is also capable of executing the algorithm to estimate and predict a number of individuals (e.g., patients, medical staff, etc.) that require schedule changes with respect to a unit(s) such as a health care unit for example… the algorithm may use a mixture of deterministic information and stochastic elements to predict the type of patient(s), procedure(s), health care staff members, etc. that are frequently involved in schedule changes and may automatically generate alternative scheduling arrangements…”; (Mellin, [0084]), “the processor of the server may recommend the addition or removal of staff personnel and/or other individuals (e.g., patients) from schedules for current and future time periods based on predicted demand changes of a facility, assigned staff being unable to work a scheduled time, patients missing scheduled appointments or for any other number of reasons…the processor of the server 150 may recommend adjustments to scheduled patient admission information on the basis of one or more patient cancellations, early discharges, transfers between units within a facility or for any other suitable number of reasons”; (Mellin, [0076]), wherein dynamically updating comprises:
re-executing the instructions for receiving, calculating, assigning, and computing when new statistical data from the plurality of data sources become available and wherein the at least one statistical model is generated in part, based on individual patient data received from the plurality of the data sources and aggregate probabilities of individual patient's inpatient admission to the healthcare facility, generated from the individual patient data (Mellin. [0043]), “The variable input data may be modified or updated at any given time”; (Mellin, [0084]), “Optionally, at operation 470, the processor of the server may recommend adjustments to scheduled admission information. For instance, the processor of the 
displaying the updated predicted patient census for the selected unit to the user (Mellin, [0033]), “some of the variable input data consists of Admission Discharge Transfer (ADT) data. The ADT data may include but is not limited to data related to the management of patient admission(s) to a facility or institution (e.g., health care facility), discharges, room/bed assignments, transfers between units (e.g., health care units and/or health care facilities), census information relating to a total number of patients in a facility or institution and any other suitable data. In this regard, the processor of the server 150 may utilize the communication interface 88 to send the ADT data to the electronic devices 100, 110, 120, 130 and 150. Additionally, the processor of the server 150 may analyze the ADT data and generate one or more census reports, which may be stored in its memory, and which may be sent to one or more of the electronic devices 100, 110, 120 and 150 which may be operated by a particular unit(s) (e.g., health care unit(s)) and be accessible to staff personnel such as for example medical staff personnel including but not limited to nurses, physicians, financial coordinators, managers and the like”;
instructions for providing information to the user regarding the selected unit, wherein the information comprises the number of nurses scheduled to work the future shift at the selected unit and the number of nurses that are needed to work the future shift based on the updated predicted patient census for the selected unit (Mellin, [0068]), “It should be pointed out that the display may show that the processor of the server 150, upon executing the algorithm 12, predicted (See e.g., element 28 of FIG. 7) that 12 patients (See e.g., element 29 of FIG. 7) are expected to be transferred into the Ortho unit from one more other units at a specified time of the day (e.g., 1:00 PM on Aug. 22, 2008). In this regard, the processor of the server may generate one or more recommendations… the processor of the server may generate a recommendation 22 that an increase of one RN and one CNA is needed to work during a time frame (e.g., 7:00 AM to 3:00 PM) in order to accommodate a number of predicted patient transfers (e.g., 12 patient transfers) within the medical unit (e.g., Ortho unit) to occur at a specified time (e.g., 1:00 PM) and data associated with this recommendation may be shown on the display of FIG. 7”; and 
instructions for determining whether the number of nurses scheduled is greater than or equal to the number of nurses that are needed to work the future shift at the selected unit (Mellin. [0076]), “the processor of the server 150 may recommend that staff personnel be reduced when demand no longer dictates that the personnel are needed at a given time in the future such as, for example, when a patient cancels a scheduled appointment for surgery, or for any number of other reasons. It should be pointed out that all of the prediction information associated with scheduling and staff needs, etc. may be shown on the display of the server 150 and this information may be sent to any of the other electronic devices 100, 110, 120, and 130 shown on the displays of these electronic devices”; (Mellin. [0072]). 
Mellin teaches an autoregression model that includes epsilon which denotes independently and identically distributed residual errors (see par. 0046-0047), but Mellin does not explicitly teach:
wherein each confidence multiplier comprises a likelihood of accuracy of each confidence multiplier's corresponding metric;
instructions for determining whether any internal nurses are available when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit, wherein the internal nurses comprise nurses employed by the healthcare facility;
instructions for assigning one or more internal nurses to work the future shift at the selected unit when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are available; and 
instructions for generating a graphical user interface alert on a display accessible to nurses employed by an outside staffing agency when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are not available, wherein the graphical user interface alert comprises a visual indication of a healthcare facility request to nurses employed by the outside agency to work the future shift.
However Ge teaches: 
	wherein each confidence multiplier comprises a likelihood of accuracy of each confidence multiplier’s corresponding metric (Ge, [0059]), “predictive model 416 may also generate precision factors 508 associated with the predicted parameter values 506. In general, precision factors 508 represent the likelihood that each of predicted parameter values 506 accurately predict the parameter values for device identifier 502. For example, if a device 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified epsilon in Mellin to include the precision factors as taught by Ge. The motivation for doing this would have been to improve the method of providing decision support capabilities to improve resource management and planning in health care facilities in Mellin (see par. 0001) to efficiently include the results of representing the probability that the predicted content selection parameter values are accurate (see Ge par. 0052).
Mellin teaches predicting scheduling needs for medical staff personnel (see par. 0071) and alerting a user to a potential problem during a time period and indicate that the user should evaluate one or more conditions or resources (e.g., understaffing, overstaffing, census at capacity, etc.) (see par. 0072), but Mellin does not explicitly teach:
instructions for determining whether any internal nurses are available when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit, wherein the internal nurses comprise nurses employed by the healthcare facility;
instructions for assigning one or more internal nurses to work the future shift at the selected unit when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are available; and 
instructions for generating a graphical user interface alert on a display accessible to nurses employed by an outside staffing agency when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are not available, wherein the graphical user interface alert comprises a visual indication of a healthcare facility request to nurses employed by the outside agency to work the future shift.
However Braswell teaches: 
instructions for determining whether any internal nurses are available when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit, wherein the internal nurses comprise nurses employed by the healthcare facility (Braswell, [0049]), “the system seeks a match for the healthcare staffing request from the healthcare facility, and the RN or healthcare worker availability list. Part of this availability function is based upon the geographic proximity of the healthcare worker to the facility”; (Braswell, [0059]), “FIG. 4A, display 132 includes column headers such as: medical unit, certificate required, staffing needed, permanent staff available”;
instructions for assigning one or more internal nurses to work the future shift at the selected unit when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are available (Braswell, [0077]), “the scheduler accepts responses from the healthcare workers via the communications devices for the corresponding staffing request. The scheduler prioritizes worker acceptance responses for the corresponding staffing request… The scheduler then selects a sub-plurality of healthcare workers (step 112) for the corresponding staffing request which matches needed workers at the corresponding healthcare facility as selected healthcare workers assigned to a selected shift at the corresponding healthcare facility. The selected workers are notified of the match and selected shift via the worker communications device thereby filling the staffing request with a scheduled healthcare worker for the shift”; (Braswell, [0079]); and 
instructions for generating a graphical user interface alert on a display accessible to nurses employed by an outside staffing agency when the number of nurses that are needed is greater than the number of nurses that are scheduled to work the future shift at the selected unit and internal nurses are not available (Braswell, Fig. 4A-B; [0059]), “… The pediatric floor is fully staffed with permanent staffers but the cardiac unit has 2 open positions for temporary staffers, a request is open for 2 temporary staffers, and only 1 temp staff position is filled”; (Braswell, [0050]), “… the system broadcasts to the RN or healthcare worker pool the demand requirements for staffing. Preferably, this is a push notification. Further details of this function are described later in connection with FIG. 5. In step 103, the healthcare workers cell phone is activated and the APP on the phone issues and audio and/or visual prompt to the healthcare worker. Optionally in step 105, the healthcare worker APP permits the user or healthcare worker to look up the healthcare facility which is requesting the staffing requirement. In this manner, the healthcare worker can view or see specific details regarding the medical unit and the healthcare facility in general prior to responding to the "staff needed" broadcast from the scheduler system. The location and type of temp staff work is important to the HC-W”, 
wherein the graphical user interface alert comprises a visual indication of a healthcare facility request to nurses employed by the outside agency to work the future shift (Braswell, [0034]-[0036]), “On the healthcare facility side, HC-Facs 1, 2, 3 have uploaded into healthcare facility database 14 their respective requirements or staffing requirements for Date 1, Shift 1, 2 and 3. Facility 1 has posted a staffing requirement for two registered nurses in the cardiac unit at the staffing requirement database entry 30. Healthcare facility 2 has posted a staffing requirement at record 32 for a nurse in the general adult population… RNs 1, 2, 3 gets an audio alert and/or a visual alert on his or her Internet enabled device IED cell phone, which 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the scheduling in Mellin to include the determining and assigning of hospital staff and alerting of temporary staffers limitations as taught by Braswell. The motivation for doing this would have been to improve the method of providing decision support capabilities to improve resource management and planning in health care facilities in Mellin (see par. 0001) to efficiently include the results of automating and coordinating temporary staffing by registered nurses and other licensed healthcare workers with healthcare facilities that need and have staffing requirements (see Braswell par. 0002).

Referring to Claim 12, the combination of Mellin in view of Ge in view of Braswell teaches the non-transitory computer-readable medium of claim 11.
Claim 12 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Referring to Claim 14, the combination of Mellin in view of Ge in view of Braswell teaches the non-transitory computer-readable medium of claim 11.
Claim 14 disclose substantially the same subject matter as Claim 6, and is rejected using the same rationale as previously set forth.

Referring to Claim 16, the combination of Mellin in view of Ge in view of Braswell teaches the non-transitory computer-readable medium of claim 11.


Referring to Claim 17, Mellin teaches: 
An automated healthcare staffing system, comprising:
at least one memory that contains non-transitory processor-executable instructions (Mellin, [0029]; [0085]);
a processor coupled to the at least one memory, the processor being configured to execute the processor-executable instructions (Mellin, [0029]; [0085]), wherein the processor-executable instructions include:
Claim 17 disclose substantially the same subject matter as Claim 11, and is rejected using the same rationale as previously set forth.

Claim 18 disclose substantially the same subject matter as Claim 12, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.

Referring to Claim 22, the combination of Mellin in view of Ge in view of Braswell teaches the non-transitory computer-readable medium of claim 11.
Claim 22 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Claim 23 disclose substantially the same subject matter as Claim 22, and is rejected using the same rationale as previously set forth.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al., U.S. Publication No. 2010/0198609 [hereinafter Mellin], in view of Ge et al., U.S. Publication No. 2015/0066630 [hereinafter Ge], and further in view of Nunez, U.S. Publication No. 2019/0198162 [hereinafter Nunez]. 

Referring to Claim 3, the combination Mellin in view of Ge teaches the method of claim 2. Mellin teaches recommending alternative personnel to the schedule(s) to fill in for previously scheduled staff personnel (see par. 0076), but the combination of Mellin in view of Ge  does not explicitly teach: 
wherein the list of available nurses includes internal nurses and nurses employed by an external staffing agency.
However Nunez teaches: 
wherein the list of available nurses includes internal nurses and nurses employed by an external staffing agency (Nunez, [0021]), “The system can quickly put out an urgent need request which can go in series or in parallel to an identified list of staff candidates and a staffing agency”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the list in Mellin to include the internal and external nurses limitations as taught by Nunez. The motivation for doing this would have been to improve the method of providing decision support capabilities to improve resource management and planning in health care facilities in Mellin (see par. 0001) to efficiently include the results of automatically filling requests to fill positions with qualified candidates (see Nunez par. 0023).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al., U.S. Publication No. 2010/0198609 [hereinafter Mellin], in view of Ge et al., U.S. Publication No. 2015/0066630 [hereinafter Ge], and further in view of Albert, U.S. Publication No. 2018/0240547 [hereinafter Albert]. 

Referring to Claim 7, the combination Mellin in view of Ge teaches the method of claim 1. Mellin teaches the processor of the server may utilize one or more electronic data feeds, one or more Health Level Seven (HL7) healthcare standard interfaces, Electronic Data Interchange (EDI), one or more data stores or any other suitable mechanisms, to analyze information (see par. 0036), but Mellin does not explicitly teach: 
wherein the plurality of data sources further includes a weather application, a healthcare news application, or an infectious disease tracker.
However Albert teaches: 
wherein the plurality of data sources further includes a weather application, a healthcare news application, or an infectious disease tracker (Albert, [0073]), “This analytics server 116 and its hosted analytics engine(s) may utilize data not only concerning a given doctor and patient, but may also use aggregated data from various external sources (e.g., nationwide healthcare outcome reports”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sources in Mellin to include the healthcare reports limitation as taught by Albert. The motivation for doing this would have been to improve the method of providing decision support capabilities to improve resource management and planning in health care facilities in Mellin (see par. 0001) to efficiently include the results of obtaining healthcare data across diverse data sets, analyzing and processing the data, and utilizing the data to optimize healthcare services and outcomes (see Albert par. 0073).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mellin et al., U.S. Publication No. 2010/0198609 [hereinafter Mellin], in view of Ge et al., U.S. Publication No. 2015/0066630 [hereinafter Ge], in view of Braswell, U.S. Publication No. 2017/0329908 [hereinafter Braswell], and further in view of Albert, U.S. Publication No. 2018/0240547 [hereinafter Albert]. 

Referring to Claim 15, the combination of Mellin in view of Ge in view of Braswell teaches the non-transitory computer-readable medium of claim 11.
Claim 15 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas (US 10055262 B1) – A load balancer obtains respective workload metrics of various worker nodes of a distributed system. In response to determining that a work request is to be assigned, the load balancer generates a workload variation estimate associated with the worker nodes. Using the workload variation estimate, the load balancer determines a size of a candidate pool of worker nodes for the work request. The load balancer assigns the work request to a selected worker node from the candidate pool.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.